824 F.2d 979
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Thomas L. FLEMINGS, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
Appeal No. 3147.
United States Court of Appeals, Federal Circuit.
June 9, 1987.

Before MARKEY, Chief Judge, and RICH and BISSELL, Circuit Judges.
BISSELL, Circuit Judge.

DECISION

1
The final decision of the Merit Systems Protection Board (Board), Docket No. CH07528610311, sustaining the removal of the petitioner from his position as a Custodial Laborer, is affirmed.

OPINION

2
The Board sustained the United States Postal Service's decision to remove the petitioner, Thomas L. Flemings, on charges of absence without leave, and failure to attend Employee Assistance Program counseling pursuant to the terms of a prior disciplinary settlement.  Flemings' arguments against the charges consist of little more than disagreement with the presiding official's credibility determinations, which we will not overturn.   Hambsch v. Dep't of the Treasury, 796 F.2d 430, 436 (Fed.Cir.1986).  We affirm the Board's final decision because it was not arbitrary, capricious, an abuse of dis-discretion, unsupported by substantial evidence, or otherwise not in accordance with law.  See 5 U.S.C. Sec. 7703(c) (1982).